Me. Justice Westoott
delivered the opinion of the
■court.
The motion to dismiss the appeal in this case is upon the ground that no petition of appeal has been filed within three days after the return of the writ or filing the transcript of tne récoref. Buie 8 of Practice.^
This case was submitted by one of the parties at the last term. It being discovered that no petition of appeal had been filed, the clerk of this court was directed to inform the appellants of this fact.
How, at the hearing of this motion at this term, (the counsel of record on this appeal being present,) there is not even an application made to file a petition. The court should not, as a matter of course, allow further timé to fil# such petition under these circumstances, when such action* is not even requested.
Motion granted.